DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrick (US Patent 4,983,958).
With regard to Claim 1, Carrick teaches device comprising: 
circuitry (Col. 5 Ln. 18: “The command control elements of the present invention are contained in BIU 57 and Computer Processor 55.”) to: 
receive a request to access a memory having a plurality of individually addressable memory cells for storing data represented in any of a logical column and logical row of bits (Col. , 
in which each bit of any of the logical column and the logical row of bits is distributed across the plurality of individually addressable memory cells in a different physical row and a different physical column of the memory than any other bit in any of the logical column and the logical row of bits to prevent any of a same physical row and a same physical column of the memory from being accessed in immediate succession (Col. 8 Ln. 1: “The present invention uses a novel mapping of logical arrays to physical structures … Table 2 shows the arrangement of the present invention… In Table 2, every logical row member is in a separate physical column, and every logical column member is in a separate physical column.” Col. 11 Ln. 32: “In each column, because columns share positions on the data bus, the logical bits to comprise the bit plane must be aligned on different physical columns.”); and 
access, in response to the request, a target block of memory (Col. 3 Ln. 48: “This invention describes some tools the computer designer can provide the applications programmer so that his program can access commonly used groupings of array data elements more quickly and efficiently over computer data buses.” Col. 4 Ln. 25: “In the preferred embodiment the logic array consists of pixel elements of 8 bits in length,” wherein the “pixel element” is the “block.”), 
wherein to access the target block of memory includes to:
a bit position of each bit of the data represented in any of the logical column and logical row of bits to determine the target block of memory across which each bit is distributed (Col. 9 Ln. 18: “The bus 50 is connected with a barrel shifter which quickly shifts the bits around to form the proper vector.”); and 
access the determined target block of memory to any of read and write distributed bits of data (Col. 5 Ln. 22: “Data Bus 54 couples BIU 57 and Computer Processor 55 by either sending retrieved data from Barrel Shifter 53, after being properly aligned, to the Computer Processor 55 or sending data to be stored from Computer Processor 55 to Barrel Shifter 53, to be properly aligned for storage.”).

With regard to Claims 14 and 20, these claims are equivalent in scope to Claims 1 rejected above, merely having a different independent claim type, and as such Claims 14 and 20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carrick as applied to claim 1 above, and further in view of Blaettler et al. (US PGPUB 2016/0188230).
With regard to claim 2, Carrick teaches all the limitations of claim 1 as described above. Carrick does not teach the diagonal distribution as described in claim 2. Blaettler teaches
in which each bit of data represented in any of the logical column and the logical row of bits is distributed diagonally across different physical rows and different physical columns of the target block of memory to simplify mathematical operations for performing the bit-manipulation operation on the bit position of each bit of data represented in any of the logical column and logical row of bits ([0029] “To provide for fast loading, the symbols may be shifted by one or more shift registers associated with each diagonal or anti-diagonal of the structure. The two locations at which each symbol is positioned correspond to a different diagonal or anti-diagonal and it is possible to load or unload each symbol or multiple symbols in a single clock cycle.” [0045] “subarray 100A may equivalently store diagonals of array 10 portion 12 and may be referred to as a diagonal structure.” [0105] “a single data bit may be stored within an individual storage element.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carrick as applied to claim 1 above, and further in view of Malshe et al. (US PGPUB 2019/0171576).
With regard to claim 3, Carrick teaches all the limitations of claim 1 as described above. Carrick does not teach the cross-point architecture as described in claim 3. Malshe teaches
wherein the memory comprises a cross point architecture of memory cells in which the individually addressable memory cells are positioned at any of intersections of word lines and bit lines and intersections in a cross point array structure ([0023] “the memory devices 112A to 112N can be… a cross-point array of non-volatile memory cells. A cross-point array of non-volatile memory can perform bit storage based on a change of bulk resistance, in conjunction with a stackable cross-gridded data access array.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Carrick with the cross-point architecture as taught by Malshe provide an improved memory system since “in contrast to many flash-based memories, cross point non-volatile memory can perform a write in-place operation, where a non-volatile memory cell can be programmed without the non-volatile memory cell being previously erased” (Malshe [0023]).

7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrick as applied to claims 1 and 14 above, and further in view of Ware et al. (US PGPUB 2018/0039416) and in view Blaettler.
With regard to claim 5, Carrick teaches all the limitations of claim 1 as described above. Carrick does not teach the tiles as described in claim 5. Ware teaches
wherein the target block of memory across which each bit is distributed are located in multiple tiles of the target block of memory ([0010] “a first one of these formats spreads the data in the block across a larger number of memory subarrays (a.k.a., memory array tiles—MATs) than a second format.”) and
wherein to access the determined target block of memory to write the data represented in the logical row of bits comprises to:
define a target address for each of the multiple tiles as a target block address plus a row number indicative of an address of the logical row of bits to be written ([0013] “FIG. 1A illustrates a memory array of a memory device. In FIGS. 1A-1D memory array 101 is illustrated as an array of subarrays 111 arranged into rows and columns. Subarrays 111 may also be referred to as memory array tiles (MATs). Each subarray 111 produces P number of bits simultaneously when accessed.” [0030] “controller 260 sends commands and addresses to memory device 265 via command/address bus signals CAW[0:S-1]. These commands and/or addresses may include one or more indicators (e.g., one or more bits) that determine what format is to be used when accessing (i.e., read or write) a data block in array 201.” [0034] “Row and column access operations are performed on these subarrays of memory array 201 in order to access (i.e., read or write) these storage cells”).


With further regard to claim 5, Carrick in view of Ware does not teach the bit-manipulation operation as described in claim 5. Blaettler teaches wherein to access the memory to write the data represented in the logical row of bits comprises to:
perform the bit-manipulation operation on the bit position of each bit of data represented in the logical row of bits, wherein the bit-manipulation operation includes at least one of a rotation, an or, an xor, or a reversal of the bit position based on the row number; and write the bits of data represented in the logical row of bits to the individually addressable memory cells based on the target address defined for each of the multiple tiles and manipulated bit positions ([0064] “Read/write apparatus 3 performs read and write operations in known manner, addressing individual memory cells for read and write purposes by applying appropriate voltages to an array of word and bit lines in memory 2.” [0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by 

With regard to Claim 7, Carrick in view of Ware and Blaettler teaches all the limitations of Claim 5 as described above. Blaettler further teaches wherein to perform the rotation on the bit position of each bit of data represented in the logical row of bits comprises to increment the bit position of each bit in a same direction by the row number, the same direction including one of to the right and to the left ([0064] “Read/write apparatus 3 performs read and write operations in known manner, addressing individual memory cells for read and write purposes by applying appropriate voltages to an array of word and bit lines in memory 2.” [0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.”).

With regard to claim 8, Carrick teaches all the limitations of claim 1 as described above. Carrick does not teach the data writing method as described in claim 8. Ware teaches wherein to access the determined target block of memory to write the data represented in the logical column of bits comprises to:
of bits to be written; define a target address for each of the multiple tiles as the target base address plus the total number of tiles in the target block plus a present tile number minus the column number mod the total number of tiles in the target block ([0013] “FIG. 1A illustrates a memory array of a memory device. In FIGS. 1A-1D memory array 101 is illustrated as an array of subarrays 111 arranged into rows and columns. Subarrays 111 may also be referred to as memory array tiles (MATs). Each subarray 111 produces P number of bits simultaneously when accessed.” [0030] “controller 260 sends commands and addresses to memory device 265 via command/address bus signals CAW[0:S-1]. These commands and/or addresses may include one or more indicators (e.g., one or more bits) that determine what format is to be used when accessing (i.e., read or write) a data block in array 201.” [0034] “Row and column access operations are performed on these subarrays of memory array 201 in order to access (i.e., read or write) these storage cells”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Carrick with the data writing method as taught by Ware as this “spreads the data in the block across a larger number of memory subarrays (a.k.a., memory array tiles—MATs) … [such that] the data blocks stored in the first format can be accessed with lower overall latency” (Ware [0010]).

With further regard to claim 8, Carrick in view of Ware does not teach the bit-manipulation operation as described in claim 8. Blaettler teaches wherein to access the determined target block of memory to write the data represented in the logical column of bits comprises to:
perform a rotation on the bit position of the bits of data represented in the logical column of bits; and write the bits of data represented in the logical column of bits to the individually addressable memory cells based on the target address defined for each of the multiple tiles and rotated bit positions ([0064] “Read/write apparatus 3 performs read and write operations in known manner, addressing individual memory cells for read and write purposes by applying appropriate voltages to an array of word and bit lines in memory 2.” [0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Carrick in view of Ware with the bit-manipulation operation as taught by Blaettler since “Traditional loading and retrieving techniques… do not deliver the level of throughput required at high bandwidths to achieve anticipated performance requirements” (Blaettler [0008]), wherein the improved system in Blaettler cures this deficiency.

With regard to Claim 9, Carrick in view of Ware and Blaettler teaches all the limitations of Claim 8 as described above. Blaettler further teaches wherein to perform the rotation on the increment the bit positions in a same direction by the column number, the same direction including one of to the right and to the left. ([0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.” [0074] “parallel. For example, the relative position of symbols x0, x1, and x2 are rotated with symbols x44, x45, and x46 within partition 220, the relative position of symbols x0, x14, and x15 are rotated with symbols x44, x50, and x51 within partition 222, the relative position of symbols x0, x14, and x26 are rotated with symbols x45, x50, and x54 within partition 224, and the relative position of symbols x2, x15, and x26 are rotated with symbols x46, x51, and x54 within partition 226.”).

With regard to Claims 16 and 18, these claims are equivalent in scope to Claims 5 and 8 rejected above, merely having a different independent claim type, and as such Claims 16 and 18 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 5 and 8. 

With regard to Claim 17, Carrick in view of Ware and Blaettler teaches all the limitations of Claim 5 as described above. Blaettler further teaches wherein to perform the bit-manipulation operation comprises to perform a rotation on bit position of each bit of the data represented in the logical row of bits comprises incrementing the bit position of each bit in a same direction by the row number, the same direction including one of to the right and to the left. ([0064] “Read/write apparatus 3 performs read and write operations in known manner, addressing individual memory cells for read and write purposes by applying appropriate voltages to an array of word and bit lines in memory 2.” [0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.”).

Claims 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carrick as applied to claims 1 and 14 above, and further in view of Ware.
With regard to claim 10, Carrick teaches all the limitations of claim 1 as described above. Carrick does not teach the tiles as described in claim 10. Ware teaches wherein to access the determined target block of memory to read the data represented in the logical row of bits comprises to:
define a target address for each of multiple tiles in the target block of memory as a target block address plus a row number indicative of an address of the logical row of bits to be read; and read the logical row of bits as the data using the target address defined for each of the multiple tiles ([0013] “FIG. 1A illustrates a memory array of a memory device. In FIGS. 1A-1D memory array 101 is illustrated as an array of subarrays 111 arranged into rows and columns. Subarrays 111 may also be referred to as memory array tiles (MATs). Each subarray 111 produces P number of bits simultaneously when accessed.” [0030] “controller 260 sends 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Carrick with the tiles as taught by Ware as this “spreads the data in the block across a larger number of memory subarrays (a.k.a., memory array tiles—MATs) … [such that] the data blocks stored in the first format can be accessed with lower overall latency” (Ware [0010]).

With regard to claim 12, Carrick teaches all the limitations of claim 1 as described above. Carrick does not teach the tiles as described in claim 12. Ware teaches wherein to access the determined target block of memory to read the data represented in the logical column of bits comprises to:
define a target base address as a target block address plus a column number indicative of an address of the logical column of bits to be read; define a target address for each of multiple tiles in the target block of memory as the target base address plus a total number of tiles in the target block of memory plus a present tile number of a tile in the multiple tiles minus the column number mod the number of tiles in the target block of memory; and read the logical column as the data using the target addresses for the multiple tiles ([0013] “FIG. 1A illustrates a memory array of a memory device. In FIGS. 1A-1D memory array 101 is illustrated as an array of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Carrick with the tiles as taught by Ware as this “spreads the data in the block across a larger number of memory subarrays (a.k.a., memory array tiles—MATs) … [such that] the data blocks stored in the first format can be accessed with lower overall latency” (Ware [0010]).

With regard to Claim 19, this claim is equivalent in scope to Claim 10 rejected above, merely having a different independent claim type, and as such Claim 19 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 10. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carrick in view of Ware as applied to claims 10 and 12 above, and further in view of Blaettler.

wherein to perform the bit-manipulation operation on the bit position of each bit of the data represented in the logical row of bits, the circuitry is further to perform a rotation on the bit position of each bit of data represented in the logical row of bits, including to increment the bit position of each bit in a same direction by the row number, the same direction including one of to the right and to the left ([0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.” [0074] “parallel. For example, the relative position of symbols x0, x1, and x2 are rotated with symbols x44, x45, and x46 within partition 220, the relative position of symbols x0, x14, and x15 are rotated with symbols x44, x50, and x51 within partition 222, the relative position of symbols x0, x14, and x26 are rotated with symbols x45, x50, and x54 within partition 224, and the relative position of symbols x2, x15, and x26 are rotated with symbols x46, x51, and x54 within partition 226.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Carrick in view of Ware with the bit-rotation operation as taught by Blaettler since “Traditional loading and retrieving techniques… do not deliver the level of throughput required at high 

With regard to claim 13, Carrick in view of Ware teaches all the limitations of claim 12 as described above. Carrick in view of Ware does not teach the bit-rotation as described in claim 13. Blaettler teaches
wherein to perform the bit-manipulation operation on the bit position of each bit of the data represented in the logical column of bits, the circuitry is further to perform a rotation on the bit position of each bit of data represented in the logical column of bits, including to increment the bit position of each bit in a same direction by the column number, the same direction including one of to the right and to the left. ([0108] “In certain embodiments, data entering structure 100 is shifted by input shifter 502 … In certain embodiments, input shifter 502 may implement a circular shift, bitwise rotation, variable length serial shift, etc. … In certain embodiments, the data entering structure 100 is shifted such that an entire row may still be fed to the requesting device in a single hardware clock cycle.” [0074] “parallel. For example, the relative position of symbols x0, x1, and x2 are rotated with symbols x44, x45, and x46 within partition 220, the relative position of symbols x0, x14, and x15 are rotated with symbols x44, x50, and x51 within partition 222, the relative position of symbols x0, x14, and x26 are rotated with symbols x45, x50, and x54 within partition 224, and the relative position of symbols x2, x15, and x26 are rotated with symbols x46, x51, and x54 within partition 226.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carrick as applied to claim 14 above, and further in view of Blaettler and Malshe.
With regard to claim 15, Carrick teaches all the limitations of claim 14 as described above. Carrick does not teach the diagonal distribution as described in claim 15. Blaettler teaches in which:
each bit of data represented in any of the logical column and the logical row of bits is distributed diagonally across different physical rows and different physical columns of the target block memory to simplify mathematical operations for performing the bit-manipulation operation on the bit position of each bit of data represented in any of the logical column and logical row of bits ([0029] “To provide for fast loading, the symbols may be shifted by one or more shift registers associated with each diagonal or anti-diagonal of the structure. The two locations at which each symbol is positioned correspond to a different diagonal or anti-diagonal and it is possible to load or unload each symbol or multiple symbols in a single clock cycle.” [0045] “subarray 100A may equivalently store diagonals of array 10 portion 12 and may be referred to as a diagonal structure.” [0105] “a single data bit may be stored within an individual storage element.”).


With further regard to claim 15, Carrick in view of Blaettler does not teach the cross-point architecture as described in claim 15. Malshe teaches in which:
the memory has a cross point architecture ([0023] “the memory devices 112A to 112N can be… a cross-point array of non-volatile memory cells. A cross-point array of non-volatile memory can perform bit storage based on a change of bulk resistance, in conjunction with a stackable cross-gridded data access array.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Carrick in view of Blaettler with the cross-point architecture as taught by Malshe to provide an improved memory system since “in contrast to many flash-based memories, cross point non-volatile memory can perform a write in-place operation, where a non-volatile memory cell can be programmed without the non-volatile memory cell being previously erased” (Malshe [0023]).

Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 5 and 7-20 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        September 28, 2021